DETAILED ACTION
Claims 1, 4-15, and 17-20 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 2/9/2022.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (U.S. 2011/0106871), in view of Mansell (U.S. 2020/0218538), in view of Official Notice.
As per claim 13:
Symes disclosed a method for performing multiply and accumulate ("MAC") operations comprising:
receiving, at an execution unit of a MAC unit, a set of values from a vector scalar register file (Symes: Figures 1-2 elements 110, 140, 217, and 220, paragraphs 54-55 and 63)(The broadest reasonable interpretation of a vector scalar register file is a register file containing vector registers (see paragraph 79). A set of vector register values are received by the SIMD MAC unit.), wherein the execution unit includes a multiplier and an adder (Symes: Figure 2 elements 130, 217, and 219-220, paragraphs 54-55 and 63), and wherein the MAC unit further comprises a respective one-write one-read ("1W/1R") ported register file having at least one accumulator, and wherein the execution unit is independently connected to the respective 1W/1R ported register file (Symes: Figures 1-2 elements 110, 130, and 215-220, paragraphs 54-55 and 63)(The accumulator register bank includes a single read port accessed from the controller and a single write port accessed from the MAC circuit. The accumulator register bank is directly connected to its corresponding MAC execution unit (i.e. independently connected). The accumulator register bank and the SIMD MAC unit read upon the MAC unit. In addition, it would have been obvious to one of ordinary skill in the art to move the accumulator register bank within the MAC unit to reduce bus latency times. Lastly, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.);
calculating, using the multiplier, a product of the received set of values (Symes: Figures 2 and 5 elements 217 and 400-420, paragraphs 63 and 67); 
reading a current content of the accumulator of the MAC unit (Symes: Figure 2 element 130, paragraphs 54 and 63); 
calculating, using the adder, a sum of the read current content of the accumulator and the calculated product of the received set of value (Symes: Figures 2 and 5 elements 219 and 440, paragraphs 63 and 69); and 
writing the calculated sum to the accumulator of the MAC unit (Symes: Figures 2 and 5 elements 130 and 440, paragraphs 63 and 69).
Symes failed to teach wherein the at least one accumulator of the respective 1W/1R ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number, wherein the MAC unit is configured to perform a MAC operation by executing a processor instruction referencing the integer number associated with the at least one accumulator.
However, Mansell combined with Symes disclosed wherein the at least one accumulator of the respective 1W/1R ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number, wherein the MAC unit is configured to perform a MAC operation by executing a processor instruction referencing the integer number associated with the at least one accumulator (Mansell: Figure 7 elements 220 and 232, paragraph 59)(Symes: Figures 1-2 element 130 and 215-220, paragraphs 54 and 63)(Symes disclosed SIMD MAC operations selecting vector and accumulator registers according to the controller. Symes doesn’t explicitly state what mechanism is used for selecting a given register for an instruction. Mansell disclosed an instruction encoding format that includes register index identifiers to select a given register for reading from a register file. The combination implements the instruction encoding format of Mansell with the accumulator register identifier (i.e. associated index) into Symes for encoding and processing SIMD MAC instructions. Official notice is given that register file indexes include both even and odd integer number indexes for the advantage of efficient compression of index values in instruction encoding. Thus, it would have been obvious to one of ordinary skill in the art to implement even and odd integer index values for the accumulator register bank of Symes.).
Symes disclosed a SIMD MAC operation using vector and accumulator registers, but didn’t disclose an encoding format to specify specific registers to be used. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Mansell reference that shows an instruction encoding of a SIMD MAC operation that uses a vector and accumulator register. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the SIMD MAC encoding scheme of Mansell into the processor of Symes for the advantage of selecting specific source registers for executing SIMD MAC operations.
As per claim 14:
Claim 14 essentially recites the same limitations of claim 13. Claim 14 additionally recites the following limitations:
one or more computer-readable storage media and program instructions collectively stored on the one or more computer-readable storage media (Symes: Figure 1 element 165, paragraphs 57 and 59).
As per claim 15:
Symes disclosed a multiply and accumulate ("MAC") unit comprising: 
a respective execution unit (Symes: Figures 1-2 elements 110 and 220, paragraphs 54-55 and 63); and 
a respective one-write one-read ("1W/1R") ported register file independently connected to the execution unit, the respective 1W/1R ported register file including at least one accumulator (Symes: Figure 2 element 130, paragraphs 54, 57, and 63)(The accumulator register bank includes a single read port accessed from the controller and a single write port accessed from the MAC circuit. The accumulator register bank is directly connected to its corresponding MAC execution unit (i.e. independently connected). The accumulator register bank stores accumulated register values.), and wherein the execution unit of the MAC unit being configured to perform the MAC operation by computing a product and adding the product to a content of the at least one accumulator of the MAC unit (Symes: Figures 2 and 5 elements 215-220, 420, and 440, paragraphs 63 and 67-69).
Symes failed to teach wherein the at least one accumulator of the respective 1W/1R ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number, wherein the MAC unit is configured to perform a MAC operation by executing a processor instruction referencing the integer number associated with the at least one accumulator.
However, Mansell combined with Symes disclosed wherein the at least one accumulator of the respective 1W/1R ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number, wherein the MAC unit is configured to perform a MAC operation by executing a processor instruction referencing the integer number associated with the at least one accumulator (Mansell: Figure 7 elements 220 and 232, paragraph 59)(Symes: Figures 1-2 element 130 and 215-220, paragraphs 54 and 63)(Symes disclosed SIMD MAC operations selecting vector and accumulator registers according to the controller. Symes doesn’t explicitly state what mechanism is used for selecting a given register for an instruction. Mansell disclosed an instruction encoding format that includes register index identifiers to select a given register for reading from a register file. The combination implements the instruction encoding format of Mansell with the accumulator register identifier (i.e. associated index) into Symes for encoding and processing SIMD MAC instructions. Official notice is given that register file indexes include both even and odd integer number indexes for the advantage of efficient compression of index values in instruction encoding. Thus, it would have been obvious to one of ordinary skill in the art to implement even and odd integer index values for the accumulator register bank of Symes.).
Symes disclosed a SIMD MAC operation using vector and accumulator registers, but didn’t disclose an encoding format to specify specific registers to be used. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Mansell reference that shows an instruction encoding of a SIMD MAC operation that uses a vector and accumulator register. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the SIMD MAC encoding scheme of Mansell into the processor of Symes for the advantage of selecting specific source registers for executing SIMD MAC operations.
As per claim 18:
Symes and Mansell disclosed the MAC unit of claim 15, wherein the at least one accumulator further comprises:
a plurality of accumulators, wherein the MAC unit is configured to perform a plurality of MAC operations in parallel using a respective accumulator of the plurality of accumulators (Symes: Figures 2 and 5 elements 130, 215-220, and 420-440, paragraphs 54)(The SIMD MAC circuit performs a plurality of MAC operations in parallel on each data element lane.).
As per claim 19:
Symes and Mansell disclosed the MAC unit of claim 15, further comprising: 
at least one multiplier for performing the computation of the product (Symes: Figure 2 elements 215, 217, and 220, paragraph 63); and 
at least one adder for performing an addition of the product (Symes: Figure 2 elements 215, 219, and 220, paragraph 63).
As per claim 20:
Symes and Mansell disclosed the MAC unit of claim 15, wherein the at least one accumulator further comprises a plurality of accumulator elements (Symes: Figures 1-2 element 130, paragraph 54), the MAC unit comprising a plurality of multipliers and an adder (Symes: Figures 2 and 5 elements 215-220 and 400-430, paragraphs 63, 67, and 69)(The SIMD MAC unit includes N multipliers and N adders for the N lanes being processed.), wherein the MAC unit is configured to perform a plurality of MAC operations in parallel using respective accumulator elements of the plurality of accumulator elements and respective multipliers of the plurality of multipliers (Symes: Figures 2 and 5 elements 130, 215-220 and 400-430, paragraphs 54, 63, 67, and 69)(The SIMD MAC unit includes N multipliers and N adders for the N lanes being processed in parallel. The N adders use N data elements from the selected accumulator register for the addition/subtraction operation.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (U.S. 2011/0106871), in view of Mansell (U.S. 2020/0218538), in view of Official Notice, further in view of Hokenek et al. (U.S. 2006/0041610).
As per claim 17:
Symes and Mansell disclosed the MAC unit of claim 15.
Symes and Mansell failed to teach wherein the execution unit of the MAC unit is configured to consecutively perform a plurality of MAC operations using a same accumulator for accumulating the product of each MAC operation of the plurality of MAC operations.
However, Hokenek combined with Symes and Mansell disclosed wherein the execution unit of the MAC unit is configured to consecutively perform a plurality of MAC operations using a same accumulator for accumulating the product of each MAC operation of the plurality of MAC operations (Hokenek: Figures 4 and 6 elements 106 and 460, paragraphs 60 and 74-76)(Symes: Figure 2 elements 160 and 215-220, paragraph 63)(Symes disclosed executing SIMD MAC operations. Hokenek disclosed an execution unit executing consecutive SIMD MAC operations using a same accumulator. The combination allows for instructions to be issued in Symes as in Hokenek.).
The advantage of issuing consecutive SIMD MAC operations using the same accumulator is that larger data sets can be reduced. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the instruction issuing method of Hokenek into Symes for the advantage of reducing larger data sets.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (U.S. 2011/0106871), in view of Ramchandran et al. (U.S. 2006/0015703), in view of Mansell (U.S. 2020/0218538), in view of Official Notice.
As per claim 1:
Symes and Ramchandran disclosed a processor unit for multiply and accumulate ("MAC") operations, the processor unit comprising: 
a plurality of MAC units for performing a respective subset of MAC operations of a set of MAC operations (Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figures 1-2 elements 110, 215, and 220)(Ramchandran disclosed a processor with a scalar and vector MAC unit. The combination allows for the processor of Symes to include a scalar MAC unit. Each of the scalar and vector MAC units perform a subset of the overall MAC operations.), each MAC unit of the plurality of MAC units including a respective execution unit and a respective one-write one-read ("1W/1R") ported register file independently connected to the respective execution unit, the respective 1W/1R ported register file having at least one accumulator (Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figures 1-2 elements 110, 130, and 215-220, paragraphs 54-55 and 63)(The accumulator register bank includes a single read port accessed from the controller and a single write port accessed from the MAC circuit. The combination implements a scalar MAC unit with a corresponding scalar accumulator register bank. Each accumulator register bank is directly connected to its corresponding MAC execution unit (i.e. independently connected). The accumulator register bank and the SIMD MAC unit read upon the MAC unit. In addition, it would have been obvious to one of ordinary skill in the art to move the accumulator register bank within the MAC unit to reduce bus latency times. Lastly, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.); and 
another register file, wherein the respective execution unit of each MAC unit is configured to perform the respective subset of MAC operations of the set of MAC operations by computing a product of a set of values received from the another register file and adding the computed product to a content of the at least one accumulator of the MAC unit (Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figures 1-2 elements 140 and 145, and 215-220)(The vector register bank supplies operands to be multiplied by the SIMD MAC unit. The resulting product is accumulated with the input accumulator register value. The combination implements a scalar MAC unit with the same execution path. Official notice is given that scalar and vector registers can be overlaid on top of each other for the advantage of reduced register file circuit costs. Thus, it would have been obvious to one of ordinary skill in the art to implement the vector and scalar register banks as a single register file storing scalar and vector operands.), wherein each MAC unit is configured to perform the respective subset of MAC operations in a single clock cycle (Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figures 1-2 elements 140 and 145, and 215-220)(Official notice is given that scalar and vector instructions can be executed within a single clock cycle for the advantage of increased performance from faster code execution. Thus, it would have been obvious to one of ordinary skill in the art to implement the scalar and vector MAC instructions as executable in a single clock cycle.).
The advantage of performing scalar MAC instructions is that code footprints of programs can be reduced. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a scalar MAC unit within Symes for the advantages of reduced code sizes.
Symes and Ramchandran failed to teach wherein the at least one accumulator of the respective 1W/1R ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number, wherein each MAC unit is configured to perform the respective subset of MAC operations of the set of MAC operations by executing a processor instruction referencing the integer number associated with the at least one accumulator.
However, Mansell combined with Symes and Ramchandran disclosed wherein the at least one accumulator of the respective 1W/1R ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number, wherein each MAC unit is configured to perform the respective subset of MAC operations of the set of MAC operations by executing a processor instruction referencing the integer number associated with the at least one accumulator (Mansell: Figure 7 elements 220 and 232, paragraph 59)(Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figures 1-2 element 130 and 215-220, paragraphs 54 and 63)(Symes disclosed SIMD MAC operations selecting vector and accumulator registers according to the controller. Symes doesn’t explicitly state what mechanism is used for selecting a given register for an instruction. Mansell disclosed an instruction encoding format that includes register index identifiers to select a given register for reading from a register file. The combination implements the instruction encoding format of Mansell with the accumulator register identifier (i.e. associated index) into Symes for encoding and processing SIMD MAC instructions. Official notice is given that register file indexes include both even and odd integer number indexes for the advantage of efficient compression of index values in instruction encoding. Thus, it would have been obvious to one of ordinary skill in the art to implement even and odd integer index values for the accumulator register bank of Symes. The combination allows for the processor of Symes to include a scalar MAC unit. Each of the scalar and vector MAC units perform a subset of the overall MAC operations).
Symes disclosed a SIMD MAC operation using vector and accumulator registers, but didn’t disclose an encoding format to specify specific registers to be used. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Mansell reference that shows an instruction encoding of a SIMD MAC operation that uses a vector and accumulator register. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the SIMD MAC encoding scheme of Mansell into the processor of Symes for the advantage of selecting specific source registers for executing SIMD MAC operations.
As per claim 4:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 1, the wherein the at least one accumulator includes a respective accumulator element (Symes: Figures 1-2 element 130, paragraph 54), wherein the computed product is added to a content of the respective accumulator element (Symes: Figure 2 elements 130, 217, and 219, paragraph 63), wherein each MAC unit is configured to perform the respective subset of MAC operations of a set of MAC operations using the respective accumulator element of the at least one accumulator (Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figures 1-2 elements 110, 215, and 220)(The combination allows for the processor of Symes to include a scalar MAC unit. Each of the scalar and vector MAC units perform a subset of the overall MAC operations.).
As per claim 5:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 1, further comprising a dispatch/issue unit, the dispatch/issue unit being configured to process a plurality of processor instructions, select a MAC unit using the associated index, and send a respective set of processor instructions to the selected MAC unit for performing the set of MAC operations (Mansell: Figure 7 elements 220-222 and 232, paragraph 59)(Symes: Figures 1-2 elements 110, 145, 160, and 215-220, paragraphs 57-59)(The controller decodes incoming instructions and issues them to scalar and SIMD units for processing. The combination implements the instruction encoding format of Mansell with the accumulator register identifier (i.e. architected accumulator register index) into Symes for encoding and processing SIMD MAC instructions and scalar MAC instructions. Both the opcode and the accumulation register index identify the functional unit the instruction is to be sent to. Thus, it would have been obvious to one of ordinary skill in the art for the controller to use either field to obtain the same issuing result.).
As per claim 6:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 5, wherein the respective set of processor instructions further comprises at least one operand indicating the at least one accumulator as a source and target register of the respective set of processor instructions and indicating at least one further register, of the another register file, comprising a set of numbers (Mansell: Figure 7 elements 220, 226-228, and 232, paragraph 59)(Symes: Figure 2 elements 130, 140, and 215-220, paragraph 63)(The combination implements the instruction encoding format of Mansell with the accumulator register identifier (i.e. architected accumulator register index) into Symes for encoding and processing SIMD MAC instructions and scalar MAC instructions. The accumulator register field identifies an accumulator register to be used as both a source and target register. The register A/B fields identify source registers to be used for producing a multiplication product.).
As per claim 7:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 5, wherein the dispatch/issue unit is associated with the MAC unit (Symes: Figure 2 elements 160, 215, and 220, paragraph 63).
As per claim 8:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 5, wherein the dispatch/issue unit is configured to dispatch the plurality of processor instructions in accordance with a single threaded ("ST") mode such that the selected MAC unit receives the respective set of processor instructions from a single thread (Symes: Figure 2 element 160, paragraphs 57-59)(Symes makes no mention of multithreading. As such, the controller issues instructions to the SIMD MAC and scalar MAC units in a single threaded mode by default.).
As per claim 9:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 5, wherein the dispatch/issue unit is configured to dispatch the plurality of processor instructions in accordance with a two-way simultaneous multithreading ("SMT2") mode such that the selected MAC unit receives the respective set of processor instructions from any one of two threads (Symes: Figure 2 element 160, paragraphs 57-59)(Symes makes no mention of multithreading. Official notice is given that simultaneous multithreading (SMT) using two threads can be implemented for the advantage of increased performance by filling in latency stalls and pipeline bubbles with ready to execute instructions. Thus, it would have been obvious to one of ordinary skill in the art to implement SMT using two threads in Symes.).
As per claim 10:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 5, wherein the dispatch/issue unit is configured to dispatch the plurality of processor instructions in accordance with a four-way simultaneous multithreading ("SMT4") mode such that each MAC unit of the plurality of MAC units receives the respective set of processor instructions from respective two threads (Symes: Figure 2 element 160, paragraphs 57-59)(Symes makes no mention of multithreading. Official notice is given that simultaneous multithreading (SMT) using four threads can be implemented for the advantage of increased performance by filling in latency stalls and pipeline bubbles with ready to execute instructions. Thus, it would have been obvious to one of ordinary skill in the art to implement SMT using four threads in Symes.).
As per claim 11:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 1, wherein each MAC unit further comprises at least one multiplier for computing the product and at least one adder for performing the addition of the computed product (Ramchandran: Figure 4 elements 406-408, paragraphs 104-105)(Symes: Figure 2 elements 217 and 219, paragraph 63).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (U.S. 2011/0106871), in view of Ramchandran et al. (U.S. 2006/0015703), in view of Mansell (U.S. 2020/0218538), in view of Official Notice, further in view of Ross et al. (U.S. 2020/0160226).
As per claim 12:
Symes, Ramchandran, and Mansell disclosed the processor unit of claim 1.
Symes, Ramchandran, and Mansell failed to teach being configured to perform further sets of MAC operations, wherein all the sets of MAC operations provide all elements of an output matrix, the output matrix being a result of a matrix convolution on an input matrix.
However, Ross combined with Symes, Ramchandran, and Mansell disclosed being configured to perform further sets of MAC operations, wherein all the sets of MAC operations provide all elements of an output matrix, the output matrix being a result of a matrix convolution on an input matrix (Ross: Figures 1-2 elements 140, 202, and 210-214, paragraphs 3, 82, 84-85, and 87-89)(Symes: Figure 2 elements 215-220, paragraph 63)(Ross disclosed convolution operations using large matrix data sets. The combination allows for convolution operation processing using the SIMD MAC unit of Symes.).
The advantage of performing convolution operations is that filtering operations can be performed on large data sets. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing data to implement convolution processing in Symes for the advantage of quickly performing filtering operations.

Response to Arguments
The arguments presented by Applicant in the response, received on 2/9/2022 are considered persuasive.
Applicant argues for claims 1 and 13-15:
“On page 8 of the Office Action, the Examiner acknowledges that Symes fails to disclose the "architected accumulator register index, wherein the MAC unit is configured to perform a MAC operation by executing a processor instruction referencing the architected accumulator register index," as previously recited in now canceled claim 16. (Emphasis added). The Examiner relies on Mansell (FIG. 7, elements 220 and 232, and paragraph [0059]) to cure above-identified deficiencies of Symes. 
In Mansell's paragraph [0059], Mansell at best discloses that "instruction 220" comprises "an accumulation register specifier 232." However, this description in Mansell, alone, or in proper combination with Symes, fails to disclose that "the at least one accumulator of the respective 1W/iR ported register file includes an architected accumulator register index, wherein the architected accumulator register index includes an integer number selected from the group consisting of an even integer number and an odd integer number," as recited in amended independent claim 13. (Emphasis added). For example, neither Symes nor Mansell discloses a "1W/1R ported register file" with "at least one accumulator" including "an architected accumulator register index.".”  

This argument is found to be persuasive for the following reason. The examiner agrees that Symes and Mansell alone reads upon the newly claimed limitations. However, a new ground of rejection has been given due to the amendments.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183